OFFICE   OF THE   A’ITORNEY    GENERAL   OF TEXAS

                           AUSTIN




BQnoruhleGOO.
CozptrolltTr
              Ii. sh%p?ard
           af'Public Aocomts
Almtln, Texas
         0          The Legislaturemay grant ald
    to l.ni&&i &ibisabledConfed%rata soldiars
    and eallors under euch regulatione and litita-
    tione as r;lay
                 be ae%md by the Legislatureas
    expt-dient,   nnri to their   *-idow   in indigoat
    oirc~taPoeo    lml%r suoh regulationa arKIl@dt8-
    tions as my be deeruedby the Legislatureas BI-
    pedientg to indigent OR3 dlsablailsoMieso who,
    unaer special laws OS the state of T-s, aumg
    the War botveen the Statea, served in orgerdra-
    tiona Sor the protection of the frontier againet
    Intuan r&a8 or biadckuaurBua%rs*and to idi-
    gent and tieabled soldiora of the millLti0uho
    wure in act&y% sewioo during the War between
    the %ates, Cuvzto the ridorraof such soldiera
    rrboyein~gentc~~tar~eee,a~vho~e
    or my be eugihic to rmeive aid unaaf 6ucrh
    regnlacionsand lImitationa as may be dewed
    aJ the LegialatoFe as m-eat;         a  S‘lBO  f&l%&
    for the estahlfehrttautand~ntemame of the
    horn for aaid ooldie~e and aaklors, their sires
    andridous andrwaenrho a&.&din theConfsbemioy,
    under such regulstions and lia?itatlone     aa may bo
    prtiati for by htv~ pmiatu tie Legielature
    may provide for husband and rife to rfzaxain    to-
    gether in the home. There is hereby levied-
    addition ta all other taxes berrotofore     permitted
    by the Conetirutlonof Texas, a state ad wklorem
    tax on pfopartg of mvtm (Q.07) cants on the 0110
    hundmd ($190&O) dOllPrB    la~USt%On   fO&   t&O pI1F-
    pose OS or0ati~ a speaial fund for the pnyxmnt
   -of ,7t3n~ionsfor raorvicoein the Conf%deratem
    and Wavy, frontier organizationsand the.milit3a
    OS tb% State of TeSCas,aud for the WidOWa Of Crumb
    ecildiorsserving in said am&es, mtiw, orG&za-
    tions or tilitiqj proo2hd that the Legislatur%
    skiby
        rti%co tbt3tax rata horekn levied. . . , *a
          The tax wthoriacd by this S%otl.onof the Coneti-
tutiun is specificallpfor t.b%purpose *of oreatinr:a speotal
fund for the3paymnt US pWonare       A pension is a pe~H.Mc
allos;mcc of money grant%& by a govwm?ent for s%rvle~o row
dcr&, in particular to a soldier or sailor in conntmtion
with war or rd'itary opQrations.    mrse 0. lPoberteon,  9 Raw.
lu5, 169; Stat% ex ral RaridepVI Kiamel, 288 IliO.  611, 168
8. w. NT& Y%clf0raV* WhifO, l@$ Color 43s, lo6 mu.
480, 474; United State8 T . Iiall# tMlU * 5 . 343, * t     .
HonoraUle 0~0. ii.ti%ppa&siZ
                          - page 3




Ed. lsoj Webeterc6 RearInt%mational Dictionary,2a edition.
          Tbe language of the Oonstitutionis presumetlto
have been chosen with nmre care than that of any other
legis~atlon. Alenrander Y. State, 84 Grim. Rep. 75, 204
      644; cox Y. Robinson, 105 TQ. 420, 150 8. w. 1149.
s. isi'.
Plain ;lhidefinite \oOrdsof tbe Constitution,therefore,
are to be taken in their ordinary meaning. Keller f. State,
87 So t. 669, 1.~. R. A. (liS)489. Tbe language selected
by the framers of the Constitution,~wbenits meaning is
clear, controls tbe court in interpreting it. Ex parte
hi%yer,84 Crita.Rep. 288, 2~7 S. P. l00. phere rot-asused
in a constitutionare plain and unambiguous,there is no
occasion for construction.
          rho Confederate Pension Fund authorized to be
areated by Article 3, Section 61, of the Constitution,
is a oonstitutlonalspecial fund which may be applied
only to the purposes for which, udi%r the constitutionsl
provisiun, the fund is oreat&, to-sit; sTbo payment of
peMions.* Tbe appliaati,on  ti suah fund to any othe& pur-
pose than that authorizedhy the constitutionalprwision
is enpressly~probihited hy Article 8, Section 7, of our
Constitution,whiti prwidoat
          *The Legislature shall not have power to
     borrow, or in any mum?& dive&t frem its pur-
     pose, any special fund that nay, or ought to,
     come into the treasury; . . . ..
          Of this section of the Constitution,the late
cm-of Justice Cureton t4aiat
          *The&e arc various special funds namti ia
     the ~onstitutlon,such as the School Fund, et
     cetera, and the purpose of Ss%fion 7, Article
     8, WOB to prevent their diversion. These
     special funds, of course, can not be tivertad,
             * DraeottRiver ~cnsertation6 Recl;rern-
     h.&'Di.(strictP. EoCr;m (Tax.) $1 8. W. (2)
     660.  See, also, Carroll f. Oillirrnx,109 Tex.
     156, 202 6. W. 504~ Lsmon v. tioker(Civ.Apps.)
     220 s. w= 260.
          Expcnrlftures   cf the Btate imolvet? in establishing
3rd n~int..ainS~:  the ConfederateBoz~esdo not constitute*the
payment of p%nsions.* Since expendlturw Prom the Uenneral
wuttdfor these purposes were not Bladefor tbe purpose for
Which tho ConfederatePension Fund was created and suthortstnl
to be @xpendeiiby the Cmntltution, reimbursam~t oE
the tieneralFumI Worn tha Confederrrte
                                     lens&on Funa for
SU& expesxUturesis probibito&by BFt.icl~ 8, section
7, ai-l&c hlstltution.



                           *erg truly yaure